The petition of respondent, First Bank Stock Corporation, for a rehearing is denied. But in order to insure that certain unfounded fears thereby expressed shall not be shared by others, we append the following.
While we noted for what it was worth the distinction between stock certificates and the incorporeal property of which they are the evidence, we did not mean even to suggest that two distinct properties are being taxed — that the domiciliary states, Montana and North Dakota, are taxing the shares while Minnesota was attempting to reach only the certificates. We agree with counsel that "double taxation is not thus to be explained away." Our view is that if Montana and North Dakota may and do tax the shares in question, there is double taxation of the same property or interest if Minnesota also has the power to and does tax the shares.
Nor did we mean to suggest that the respondent, through the plenary character of its control of its subsidiary banks and the use it makes thereof, is going "beyond that which is proper on the part of a majority stockholder." We do regard as unimportant the fact that much of the supervision formerly exercised by respondent directly has been taken over by its wholly owned subsidiary the "First Service Corporation."
It may not be necessary to add more to make plain our realization that the judgment of this court does not settle the matter. Deliberately we have tried to throw the question into bold relief. It may be necessary, as counsel suggest, to "overrule" either Corry v. City of Baltimore, 196 U.S. 466,25 S. Ct. 297, 49 L. ed. 556, or Hawley v. City of Malden,232 U.S. 1, 34 S. Ct. 201, 58 L. ed. 477, Ann. Cas. 1916C, 842. But the choice between them, if one must be made, is for the tribunal whose judgments are supreme in the field of federal constitutional law. There also must be answered "the question expressly left undecided" in Hawley v. City of Malden,232 U.S. 1, 34 S. Ct. 201, 58 L. ed. 477, Ann. Cas. 1916C, 842, whether the chartering state may monopolize the right to tax the shares of its corporations wherever owned, by declaring that its domain shall be the exclusive situs for such taxation. *Page 558